Title: From George Washington to William Hunter, 24 March 1785
From: Washington, George
To: Hunter, William



Mount Vernon 24th March 1785.

G. Washingtons Compliments to Mr Hunter—would thank him for forwarding the enclosed letter by a good oppertunity when any such offers.
He would thank Mr Hunter for the Currt Cash prices of good Plank in Alexandria—Inch—Inch & Quarter—and Inch and half. this by the bearer.
If there is any Vessel in the harbor with these, & do not meet a ready Sale, he would take some, if good, of each, if the Master would call in his way down.
